[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendant's second Motion for Summary Judgment is denied.Doty v. Mucci, 238 Conn. 800 (1996) does not specifically override any germane holding of Judge Stevens in the first summary judgment determination herein. Additionally, the Doty
plaintiffs made a concession not made here by plaintiffs; furtherDoty not only fails to determine which limitation governs (see its footnote 6), it did not determine in any way whether the "hazardous chemical substance"/"federal standard" section plaintiff holds out hope for might not be also within the forgiving parameters of § 52-577c. As to that potential, the court has earlier ruled that summary judgment cannot lie. Thus, Judge Stevens' decision ought to remain the law of the case.
NADEAU, J.